Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 1 of 24. PagelD #: 1010

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO EASTERN DIVISION

ESTATE OF GREGORY CASE NO. 4:17-CV-02383
WRIGHT, ETAL.

Plaintiff JUDGE B. PEARSON
VS. MAG. JUDGE LIMBERT

PLAINTIFF’S OBJECTION

TRUMBULL COUNTY BOARD TO DEFENDANT’S
OF COMMISSIONERS, ETAL. MOTION FOR SUMMARY
Defendants JUDGMENT

Now comes the Plaintiff, by and through the undersigned counsel, objecting to the

Defendant’s motion for summary judgment for the reason that there are genuine issues of
material facts in existence regarding the claims asserted by the plaintiff that preclude the granting
of summary judgment to the Defendants and compels the court to send this matter to the trier of

fact for disposition.
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 2 of 24. PagelD #: 1011

I.
Il.
Ill.
IV.
V.

VI.

VII.

TABLE OF CONTENTS
TABLE OF AUTHORITIES 00.2.0... .0.ccccccceeceeeeceeeceuseeeeeceuseseecseseueeeunsenaeeen i
FACTS... .cscersercensensmesnnesavvceavecsoa sees sevedteeuebas seanbecseeasbacasbueava cians ceessevesnes 1
ISSUES PRESENTED n.5c03 sscavenescoasevaee peneenes e005 F990 F530 ORIEN Aa dmeonenennenne l
SUMMARY OF ARGUMENT............c.0ccceccseceecescesceusscucerecuecsueceseeueenneeas 2
ARGUMENT oo... ceccccececeeceee eee eeeeeeeeeeeeseeasestaseeeaeeeeeeeseeenrsereuseeees 2
Standard for Determining Motion for Summary Judgment...................0.0.000 a2
Contested Facts Preclude Summary Judgment for Defendant Hake...............006- 5
Contested Facts Preclude Summary Judgment for Defendant Lobdell................6

Contested Facts Preclude Summary Judgment Failure to Train/Supervise Claim 7

Dr. Tyler’s Report in support of lack of Training/Supervision.....................65 14
CONCLUSION occiccseceunssesreseereueva saan ceneesceweswnwan senna nian nceaaaneeenes 16
APPENDICES
Exhibit A Expert Report of Dr. Melanie Tyler
Table 1 Trumbull County Internal Affairs Investigation Summary
Table 2 Trumbull County Internal Affairs Findings
Table 3 Trumbull County Training and Supervision Deficiencies

5120:1-7-02 Glossary of Terms
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 3 of 24. PagelD #: 1012

Table of Authorities

Cases:

Amerson v. Waterford, 562 Fed. Appx. 484(6" Cir, 2014) cic ceccecceccecceeectes vee stevie sitetteseies 8

Bertl v. City of Westland, 2009 WL 247907 (6th Cir. 2009) .....cccccccecscsesesssessesesesesssseeeseseseseees 8,

15

Blackmore y. Kalamazoo County, 390 F.3d 890, 897 (6th Cir. 2004)............ccccececeeseeeeees 5

City of Canton, Ohio v. Harris, 489 U.S. 378, 390, 109 S. Ct. 1197, 1205, 103 L. Ed. 2d 412
NL PRG aati ds ved asaealSvebreskecateke-easibuenstnvdions tilbnearscsSaraesbondertuny esbosneabjiwn ntadions Geotemedinieervelitliv Levicliwvdiawlions 9,14

Clutters v. Sexton, No. 1:05-cv-223, 2007 WL 3244437 (S.D. Ohio 2007)............0cceceeeeee 5

Colbert v. Bd. of County Com'rs for Oklahoma County, 414 F. App'x 156 (10th Cir. 2011 ...6

Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 150 (6th Cir. 1995)........c.scceseeseseeeeenee 3
Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285 (1976)... cece cece eee ee eee e eee eee ee ene eneeeeenenees -
Fagan y. City of Vineland, 22 F3d. 1283 (3d Cir. 1994)... c..ccccc ccc ccece eens ene eneeeenneneeneees 13

Paley @ Baga DOT FSA OTS OL7 (Os Ci DOO) occ cece wcrc tes iee bad sy nee svnralngt dig aseaeee

Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. at 1979 (1994)... eee eee e ee eee ee 4,7
French vy. Daviess County, Ky., 2010 WL 1780252 *2, (6th Cir. 2010)..........cc cece cece eens 5
Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir.1993)....cccccsssssessesssseeeses 12

Graham ex rel. Estate of Graham v. Cnty. of Washtenaw, 358 F.3d 377, 383 (6th
CI, 2ZOQS) scsscansviusesswasasacazcacesnasanssatsnavatanscsaiaacasvesasian sonsuatansassnsaenaassapiaivassinees Reman caaemaama aie 12

Gray v. City of Detroit, 399 F.3d 612,617(2005) coc ccc ccc ccc cec cee cee cee cee cee eer ns eee see cee eer sen send?
In Re Southern Ohio Correctional Facility, 166 F.R.D. 391 (S.D. Ohio 1996)..............65 4

Martin v. City of Broadview Heights, No. 1:08 CV 2165, 2011 WL 3648103, at *9-10 (N.D.

MeElligott vi Foley, 182-F.3d 1248, T2355. (ULB ICir. 1999) xc acciseecvcosannaneminnasemecineaineina siinent 4
Padula y. Trumbull County, etal. 4:10-CV-2876 oo. cecccc cee cece tee cee cee see eee ceneee eee ere ntrare eee ee Bed
Roberts v. City of Troy, 773 F.2d 720 (6th Cir, 1985)..........cccecceeeeeceeeeeeseeeeeeseeeeeeees 4
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 4 of 24. PagelD #: 1013

Shadrick v. Hopkins Cty., Ky., 805 F3d.724, 737(6" Cir. 2015) eocccc ccc cee sve ces vss sesevereee 9,10
Singfield v. Akron Metropolitan Housing Authority, 389 F.3d 555, 560 (6th Cir. 2004)........ 3
Spadajorey, Gardner, 330 F.3d 849, 852 (6th Cir. 2003) ..cs0i cseesexenevseaesv axe vessecrsscveres 4
Speers v. County of Berrien, 196 F. App'x 390, 394 (6th Cir. 2006).............ccceeeeeeeeneeees 5

Taylor v. Michigan Dept of Correction, 69 F.3d 76, 81 (6th Cir. 1995)
Terrance v. Northville Regional Psychiatric Hospital, 286 F.3d 834, 841 (6th Cir. 2002) ..4,5

Thomas vs. Cook County Sheriffs Department, 604 F. 3d 293, 305 (7th Cir. 2010)... .........14
United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S. Ct. 993 (1962)........ cece cece ee ees 3
Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)... 0... ee eect ee ee eens ee eneees 4
Winkler v. Madison County, Ky, 893 F.3d 877, 900 (2018) oo. ec ccc ee ee cee ee ee teeter eee 14
Woods v.. Lecureus, 110 F.3d 1271S; [223 (Gt Cir LOST ssa: veces ccessevs sersseeson enna neaexesenes 4

Rules

Fed. R. Civ. P. 56 (c)....... 3

OAC 4731-23..........606 10
OAC 4731-23-02.......... 10,11
ORC 5120.10............. 8

S120 1-702. series snaca seas 8
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 5 of 24. PagelD #: 1014

Spadafore v. Gardner, 330 F.3d 849, 852 (6th Cir. BIDE Foi caditnakwahatipive rie aepraaansered 4
Speers v. County of Berrien, 196 F. App'x 390, 394 (6th Cir. 2006).........ccccceceeeeeeseeeeeee 5
Taylor v. Michigan Dept of Correction, 69 F.3d 76, 81 (6th Cir. 1995)
Terrance v. Northville Regional Psychiatric Hospital, 286 F.3d 834, 841 (6th Cir. 2002) ..4,5

Thomas vs. Cook County Sheriffs Department, 604 F. 3d 293, 305 (7th Cir. 2010)... ......14
United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S. Ct.993 (1962)......cccccceeceecescuecens 3
Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989).........ccccccceccecuscccuecuveuseuseuses ~
Winkler v. Madison County, Ky, 893 F.3d 877, 900 (2018) coc ccc ccc cce ce eee eee ses tes essere sereee 14
Woods v: Lecurenux, 110 F-3d 1215, 1223 (6th Cir 1997). siecs sisus cvecvses coves cassaewaisaseca cease 4
Rules

Fed. R. Civ. P. 56 (c)....... 3

QAC 4731-2335 as nsias cas 10
OAC 4731-23-02.......... 10,11
ORC 3120.10... ncsccresess 8

S120: Le 702i as ceveseccexers 8
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 6 of 24. PagelD #: 1015

FACTS

Gregory Wright on, or about May 3, 2017, was incarcerated at the Trumbull County
Jail in Warren, Ohio and in accordance with the policies and procedures of the Jail advised
Jail personnel, including the on-site medical staff, of all of his medical condition, drug
addiction and medications, specifically Xarelto a prescribed drug thinner.

On May 5, 2017, at approximately 00:29 hrs. G. WRIGHT was observed by both
Defendant Trumbull County’s Jail and Medical personnel to be in medical distress, and
despite being called by the Corrections personnel as a result of their personal observations of
the medical condition of Wright the medical staff medical assistant Lobdell failed to take any
immediate medically responsible action although being aware that he was experiencing
severe medical complications requiring immediate and comprehensive medical care.

Between the period of May 3, 20117 and May 5, 2017, while in the care and custody
of the Trumbull County Jail medical Staff, G. WRIGHT was observed on multiple occasions
in medical distress by medical assistants Hake and Lobdell who nevertheless ignored his
medical condition and failed to contact emergency services or competent medical
professionals as was reasonably and objectively necessitated, as documented by their own

observations.

ISSUES PRESENTED

A. Genuine issue of material fact as to whether the conduct of Medical Assistant Hake
in regard to inmate Wright posed substantial risk of serious harm and precluded
grant of summary judgment as to Defendant Rachel Hake

B. Genuine issue of material fact as to whether the conduct of Medical Assistant
Lobdell in regard to inmate Wright posed substantial risk of serious harm and
precluded grant of summary judgment as to Defendant Bethany Lobdell

C. Was the need for more or different training and supervision so obvious, and the
inadequacy so likely to result in the violation of constitutional rights, that the
Defendant Malvasi can reasonably be said to have been deliberately indifferent to
the need of the inmate Wright and others to whom the Defendant had a
constitutional obligation
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 7 of 24. PagelD #: 1016

SUMMARY OF ARGUMENT

The defendant Medical Assistants Hake and Lobdell exercised deliberate indifference
in regard to the medical care of Wright despite their subjective observations of Wright’s
medical distress. Despite the existence of obvious serious medical condition recognized as
opiate withdrawal and their subjective observations and knowledge of the risk of serious
injury they were deliberately indifferent as evidenced by their failure to provide adequate
treatment and their failure to contact and seek guidance from competent and qualified
licensed medical professionals, i.e. Dr. Malvasi or Carla Ahart, LPN, or send to an
emergency facility in order to have possibly prevented the death of Wright.

Dr. Malvasi failed to train the medical staff at Trumbull jail as evidenced by the
deposition of Defendants Hake and Lobdell who exceeded the scope of their certifications as
unlicensed medical personnel by untrained and invalid assessments of Wright’s condition,
the deposition of Carla Ahart, LPN, trainer and supervisor of the medical assistants, who
states that there was no formal training and Dr. Malvasi who admittedly left all training
responsibilities to Ahart. Although training need not only be in a classroom setting it must be
of such a type and nature as to equip the medical staff to meet the constitutional
requirements of providing adequate medical to those placed in the custody of the

government.

ARGUMENT

A. Standard for Determining Motion for Summary Judgment.

Summary judgment may be granted only “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is
no genuine issue as to any material fact and that the moving party is entitled to a judgment as
a matter of law.” Fed. R. Civ. P. 56 (c). The party moving for summary judgment has the
burden of showing conclusively that no genuine issue of material fact exists. The evidence
presented is construed in the light most favorable to the non-moving party, which is given the

benefit of all favorable inferences that can be drawn there from. United States v. Diebold,
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 8 of 24. PagelD #: 1017

Inc., 369 U.S. 654, 655, 82 S. Ct. 993 (1962); Cox v. Kentucky Dept. of Transp., 53 F.3d
146, 150 (6th Cir. 1995) (in resolving a motion for summary judgment, the court “must afford
all reasonable inferences, and construe the evidence in the light most favorable to the non-
moving party”): Singfield v. Akron Metropolitan Housing Authority, 389 F.3d 555, 560
(6th Cir. 2004). “The central issue is ‘whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that one party must
prevail as a matter of law.’” Spadafore v. Gardner, 330 F.3d 849, 852 (6th Cir. 2003).

Defendants cannot meet this burden and this case must be submitted to a jury.

Deliberate indifference occurs when a defendant “knows of and disregards an
excessive risk to inmate health or safety; the official must both be aware of
facts from which the inference could be drawn that a substantial risk of serious
harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 838.
Thus, the deliberate indifference standard contains both an objective and a
subjective component. Ross vy. Duggan, 402 F.3d 575, 590 n.7 (6th Cir. 2004).
The objective component addresses whether the deprivation was “sufficiently
serious,” Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir. 1992), and the
subjective component addresses whether the officials acted with “‘a sufficiently
culpable state of mind.” /d. To establish the subjective component, however, a
plaintiff “need not show that a prison official acted or failed to act believing
that harm actually would befall an inmate; it is enough that the official acted or
failed to act despite his knowledge of a substantial risk of serious harm.”
Farmer, 511 U.S. at 842.

Padula v. Trumbull County, etal., 4:10-CV-2876, @12.

Defense Counsel in its motion and brief would have this Court adopt a standard of
liability which places a greater burden on the deceased Plaintiff than what is the law in the
area of 42 USC 1983 litigation. However, The Sixth Circuit has provided more specific
guidance in applying this Eighth Amendment standard of "deliberate indifference" to cases
of claimed medical mistreatment. In particular, "deliberate indifference may be established
by a showing of grossly inadequate care as well as [by] a decision to take an easier but less
efficacious course of treatment." Terrance v. Northville Regional Psychiatric Hospital, 286
F.3d 834, 843 (6th Cir. 2002) (quoting McElligott v. Foley, 182 F.3d 1248, 1255 (11th
Cir. 1999)). This standard of "grossly inadequate care," in turn, has been described as

"medical treatment 'so grossly incompetent, inadequate, or excessive as to shock the
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 9 of 24. PagelD #: 1018

conscience or to be intolerable to fundamental fairness.'" Terrance at 844 (quoting
Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)). To ascertain whether a medical
care provider rendered grossly inadequate medical care to a detainee, a court must undertake
a "particularized, fact-specific inquiry."[emphasis added] /d. Terrence, and numerous
other cases do not support defendants’ argument that when “efforts [are] undertaken,” to
give medical care deliberate indifference will not be found.... Rather, it is clear that some
care may still support a finding of deliberate indifference, especially where the level of care
for all practical purposes equates to care so “grossly inadequate” in the specific
circumstances of the case that it amounts to a clear violation of the inmates guaranteed right
to adequate medical treatment.

In Padula v. Trumbull County, etal., 4:10-CV-2876, this District Court stated that the

conduct of the actor need not be flagrant to constitute deliberate indifference:

The federal courts have also held that less flagrant conduct may also constitute
deliberate indifference in medical mistreatment cases. For example, the

Eleventh Circuit has held that “deliberate indifference may be established by a
showing of grossly inadequate care as well as a decision to take an easier but less
efficacious course of treatment.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th
Cir. 1999) (a doctor’s awareness that plaintiff's condition was deteriorating and
subsequent failure to treat plaintiff could support a finding of deliberate
indifference); see Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989) (a
doctor’s decisions to remove patient from medication and to restore the
medication without Lithium constitutes deliberate indifference to patient’s
psychiatric condition). Moreover, “[w]hen the need for treatment is obvious,
medical care which is so cursory as to amount to no treatment at all may amount
to deliberate indifference.” Mandel v. Doe, 888 F.2d 783, 789 (11th Cir. 1989) (a
physician’s assistant’s failure to inform his superior or a medical doctor of a
prisoner’s known injured leg constitutes deliberate indifference); Cooper v. Dyke,
814 F.2d 941, 945-46 (4th Cir. 1987) (a prison employee’s two-hour delay in
providing medical care to an inmate known to have gunshot wounds constitutes
deliberate indifference).

Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 843 (6th Cir. 2002).
It is well established in the Sixth Circuit that Opiate withdrawal constitutes a serious
medical need. In French v. Daviess, 376 Fed. Appx. 519 the Sixth Circuit stated:

Courts have found withdrawal symptoms to qualify as a serious medical
need. See, e.g., Mayo v. County of Albany, 357 Fed.Appx. 339, 341-42 (2d
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 10 of 24. PagelD #: 1019

Cir.2009) (heroin and alcohol withdrawal); Sy/vester v. City of Newark, 120
Fed.Appx. 419, 423 (3d Cir.2005) (acute drug withdrawal); Foelker v.
Outagamie County, 394 F.3d 510, 513 (7th Cir.2005) (methadone
withdrawal)

A. Genuine issue of material fact as to whether the conduct of Medical Assistant Hake
in regard to inmate Wright posed substantial risk of serious harm and precluded
grant of summary judgment as to Defendant Rachel Hake

Rachel Hake is a medical assistant working for Dr. Philip Malvasi, DO since May of
2016, her first work assignment as a medical assistant post graduating from ETI with a diploma
in Medical Assistant as opposed to an associate degree which was also offered at ETI. Hake
Depo. 14/17-25. She considers an inmate’s withdrawal from drugs to be a "serious medical
condition" possibly life-threatening, calling for her immediate action. ECF 73, Hake Depo.
74/14-17, and, in failing to take Wright’s vitals and her failure to call Dr. Malvasi after her
obvious observance of Wright distressed medical condition on multiple occasions, she instead,
according to the shift report, directed Corrections staff "to just watch him for now" disregarding
his serious medical condition and making a judgment outside of her scope of duty, knowledge
and certification as an unlicensed medical assistant that Wright was experiencing “standard

opiate withdrawal” not requiring a supervisory contact.. ECF 73, Hake Depo. 171/20-25.

The facts clearly demonstrate that Mr. Wright suffered opiate withdrawal symptoms,
and exhibited signs of severely deteriorating medical condition during the period of time he
was a prisoner in the Trumbull County Jail. The obviousness of a substantial risk to the
health of Wright was so obvious as to constitute knowledge under the standard set-forth in
the US Supreme Court decision in Farmer, Id. or at least to be construed as constructive
knowledge which presents an issue of material fact in dispute denying summary judgment.

In the deposition of MA Hake she testified of her conversation with Defendant
Lobdell in regard to the fact that Wright was withdrawing from drugs which evidenced that

there was a subjective recognition of the existence of a substantial risk from Mr. Wright’s
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 11 of 24. PagelD #: 1020

severe medical condition and yet both Hake and Lobdell in disregarding that risk failed to
take adequate medical action or to contact Dr. Malvasi informing him of Wright’s obvious
deteriorating medical condition.. ECF 73, Hake Depo, 85: 1-13

Despite the Defendants attempt to portray the care given Wright at the Trumbull jail
by the medical Staff as adequate the facts indicate otherwise. It is undisputed that
Defendant Hake was aware of the fact of Wright’s drug addiction, withdrawal and Xarelto
medication but left from her first encounter with him not having taken what she
acknowledges as necessary vital signs.. ECF 73, Hake Depo. 112/4 -113/20, also see
Appendices Table 1.

Table I clearly documents that over a period of 4 hours Hake responded to the
concerned call of correction officers in regard to what they perceived as the serious medical
condition of Wright on at least three (3) recorded occasions yet she disregarded the known
and obvious risks and failed to take necessary vitals and presumptively diagnosing Wright's
condition as “common opiate withdrawal”

According to the General Assessment Form of Rachel Hake, Wright complained of coming
off heroine and tells Hake “I’m sick”. Hake notes that Wright is disheveled and clammy yet fails
to contact her alleged off-site supervisor LPN Ahart or the off-site physician Dr. Malvasi despite
the fact of Wrights clear medical distress and the fact that Wright advised her of withdrawing
from heroin, a serious medical condition... ECF 73, Hake depo. 119:7-9

Despite her failure to exercise proper protocol and obtain the necessary vitals Hake initiates
a treatment plan of ibuprofen, imodium and Maalox, obviously ignorant of the fact that ibuprofen
and Xarelto should not be taken together creating an increased opportunity of internal bleeding.
Pitf. Brief Opp., Exh.A, Medical Report of Dr. Tyler @ 15

B. Genuine issue of material fact as to whether the conduct of Medical Assistant

Lobdell in regard to inmate Wright posed substantial risk of serious harm and
precluded grant of summary judgment as to Defendant Bethany Lobdell

Lobdell, through her own cynical and indifferent testimony, creates a genuine issue of
fact precluding summary judgment where she states in her deposition:
Page 71

16. Q So you felt there was a possibility he was

17. going through withdrawal?
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 12 of 24. PagelD #: 1021

18. A He very well could have gone through

19. withdrawal, or he could have had an upset stomach from

20. something that he ate, or it could have been anything

21. that was going on. You don’t see an upset stomach and
Page 72

1. automatically think withdrawal.

ECF 74, Lobdell Deposition, 71:16-72:1

This testimony reeking of sarcasm reveals the fact that Lobdell subjectively recognized that
there was a risk of Wright suffering serious harm yet was deliberately indifferent to the
serious medical condition of Wright even despite his having advised Lobdell of his
withdrawal while she was treating his leg wound. Lobdell even with the LPN in close
proximity chose not to speak with the LPN who was on site at the time or contact the
physician who was allegedly available 24/7. ECF 74, Lobdell Depo, 44:1-13.

In addition, despite the Clinical Opiate Withdrawal Sheet/"COWS” being available to
her for assessment of the severity of Wright’s withdrawal she deliberately ignored the
assessment tool, failed to take the necessary vitals, choosing to “punt” on any assessment of
Wright’s medical condition and deliberately failed to annotate the occurrence for the benefit
of any subsequent medical staff failing to notify Dr. Malvasi or LPN Ahart. ECF 74, Lobdell
Depo., 41:4-14; 66:15-68:9.

On multiple occasions Lobdell failed to annotate the complaints of Wright, her
subjective assessments of Wright’s medical condition or check Wright’s medical chart prior

to treatment. ECF 74, Lobdell Depo, 40:2-13; 58:13-14;81:15-82:1.

C. Was the need for more or different training and supervision so obvious, and the
inadequacy so likely to result in the violation of constitutional rights, that the
Defendant Malvasi can reasonably be said to have been deliberately indifferent to
the need of the inmate Wright and others to whom the Defendant had a
constitutional obligation

In order to establish a claim for failure to train or supervise the Plaintiff must
establish that the Defendant "acted with deliberate indifference to the risk of the constitutional

violation." Amerson v. Waterford Township, 562 Fed.Appx. 484 (6th Cir. 2014). Section
5120.10 of the Revised Code promulgated of the Standards for Jails in Ohio states in 5120:1-7-
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 13 of 24. PagelD #: 1022

02 item (17) the fundamental rights “guaranteed to all inmates” as the following:

"Fundamental rights": Rights which may not be suspended for disciplinary or
classification reasons and which are to be guaranteed to all inmates except in
times of emergency or other such conditions beyond the control of the facility
administrators. Such rights may include visits by attorneys or clergy, telephone
calls to attorneys or clergy, adequate food/nutrition, adequate lighting,
adequate ventilation, temperature control, sanitation, medical care and access
to a grievance mechanism. (emphasis added)

The U.S. Supreme Court in City of Canton, clearly states the Standard adopted by the
Sixth Circuit when it stated:

It may seem contrary to common sense to assert that a municipality will
actually have a policy of not taking reasonable steps to train its employees.
But it may happen that in light of the duties assigned to specific officers or
employees the need for more or different training is so obvious, and the
inadequacy so likely to result in the violation of constitutional rights, that
the policymakers of the city can reasonably be said to have been
deliberately indifferent to the need. In that event, the failure to provide
proper training may fairly be said to represent a policy for which the city is
responsible, and for which the city may be held liable if it actually causes
injury. [emphasis added]
Canton, 489 U.S. at 390, 109 S.Ct. 1197

The Sixth Circuit in Shadrick v. Hopkins Cty, Ky., 805 F3d 724 (2015) states as follows
in regard to the applicable standard of proof in a “failure to train” claim:

The “deliberate indifference” standard of the Eighth Amendment
governs SHP's responsibility for training and supervising its LPN nurses
concerning their legal duty to honor an inmate's constitutional right to
adequate medical care. SHP's failure to train and supervise its LPN
nurses adequately “about their legal duty to avoid violating citizens’
rights may rise to the level of an official government policy for purposes
of § 1983,” Connick v. Thompson, 563 U.S. 51, 131 S.Ct. 1350, 1359,
179 L.Ed.2d 417 (2011), and constitute the moving force behind
Butler's harm. See Bd. of Cnty. Comm'rs of Bryan Cnty. v. Brown, 520
U.S. 397, 404, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997); Burgess v.
Fischer, 735 F.3d 462, 478 (6th Cir.2013) (citing Monell v. Dep't of Soc.
Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
Shadrick's burden under § 1983 is to prove that

SHP's failure to train and supervise its LPN nurses about the legal duty
to provide constitutionally adequate medical care amounted “to
deliberate indifference to the rights of persons with whom the [nurses]
come into contact.” City of Canton v. Harris, 489 U.S. 378, 388, 109
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 14 of 24. PagelD #: 1023

S.Ct. 1197, 103 L.Ed.2d 412 (1989). The law does not permit Shadrick
to hold SHP liable under § 1983 on theories of vicarious liability or
respondeat superior. See Rouster, 749 F.3d at 453.

Shadrick v. Hopkins Cty., Ky., 805 F.3d 724, 737 (6th Cir. 2015)

In Shadrick, a case on point and strikingly similar to the present case, the mother of a
deceased inmate brought 42 USC 1983 claims for failure to train against a private
medical provider contracted to provide medical services to inmates. The Sixth Circuit

reversed and remanded the District Court’s grant of summary judgment finding that:

... Shadrick can establish “a single violation of federal rights,
accompanied by a showing that [SHP] has failed to train its employees to
handle recurring situations presenting an obvious potential” for a
constitutional violation. Bryan Cnty., 520 U.S. at 409, 117 S.Ct. 1382.
This second mode of proof is available “in a narrow range of
circumstances” where a federal rights violation “may be a highly
predictable consequence of a failure to equip [employees] with specific
tools to handle recurring situations.” Jd.

The Court’s rationale in its decision in Shadrick v. Hopkins Cty, Ky., 805 F3d 724
(2015) in reversing the District Courts grant of summary judgment is both on-point and
controlling in the case presently before this Court where, just as in Shadrick,, the medical staff
failed to take the necessary vitals, failed to record necessary documentation and failed to contact
any competent licensed medical professional all of which are required under the Standards for

Jails in Ohio. The Ohio Administrative Code, 4731-23 states in item (C) as follows:

(C) "On-site supervision" means that the physical presence of the
physician is required in the same location (e.g., the physician's office
suite) as the unlicensed person to whom the medical task has been
delegated while the medical task is being performed. "On-site
supervision" does not require the physician's presence in the same room.

(emphasis added)
Section 4731-23-02 of the Ohio Administrative Code reads in relevant part

regarding the delegation of duties that only upon the following conditions should tasks

be delegated to unlicensed person:

(B) Prior to a physician’s delegation of the performance of a medical task, that

physician shall determine each of the following:
He oie oie aie og ok ok ok
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 15 of 24. PagelD #: 1024

(6)(a) That the task can be performed without requiring the exercise of
judgment based on medical knowledge;

(6)(e) That the task can be performed without repeated medical assessments
and,

(6)(f) That the task, if performed improperly, would not present life
threatening consequences or the danger of immediate and serious harm to
the patient.

It has already been established in the Sixth Circuit that medical assistants are
unlicensed practitioners in reference to the Ohio Code' Despite this fact, Dr. Malvasi
has chosen to consciously ignore these limitations for his own financial benefit. In 4731-
23-01 the statute states that on-site-supervision is required when medical tasks are being
performed yet when Wright was evidencing signs of a serious medical condition neither
Malvasi nor the LPN Ahart were in the building available to supervise or make the
decisions “requiring the exercise of judgment based on competent qualified medical
knowledge” that OAC 4731-23-02(6)(a) requires for physician’s delegation of duties.
Furthermore, Malvasi’s failure to train or supervise directly resulted in his violation of
OAC 4731-23-02(6)(e) and (f) in that repeated assessments of Wright medical condition
had taken place and that wrongful delegation of duties resulted in the “threatening
consequences or the danger of immediate and serious harm to the patient”.
Appedendices, Table 3, Malvasi Depo references. However, when questioned regarding
the duties and limitations of a licensed practical nurse and a medical assistant Dr.
Malvasi was uncertain as to the limitations of the unlicensed personnel working for him.
ECF 72, Malvasi Depo @ 31:19-32:8

Dr. Malvasi has failed in meeting any of these criteria. From the initial

observance

of the medical condition of Wright on the 3" of May, 2017 up to and including the time
of his avoidable death on the 5"" day of May, 2017, Wright was not referred to sick call
for his obvious and serious medical condition or seen by Dr. Malvasi despite the medical
Staff's knowledge of Wright withdrawing from opiate dependence and additional medical

conditions.

 

* See Border v. Trumbull County Board of Commissioners, 2011 WL 917253 (Whitlock was not a nurse or trained
emergency medical technician (“EMT”), but rather an unlicensed medical assistant.)
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 16 of 24. PagelD #: 1025

Medical Staff including both Defendants Hake and Lobdell were aware of the
medical condition of Wright yet failed to contact Dr. Malvasi despite the obvious and
apparent need to do.

However, the most significant and damning proof of the existence of genuine

issues of material facts comes from the deposition testimony of the medical staff LPN

and alleged trainer:

Page 25
12. Q Did you have formal training for the Staff,
13. formal training being predetermined topics and
14. written materials?

Is <A For training?
16. Q For training?
17, A No.

ECF 70, Carla Ahart Depo, 25:12-17

The deposition testimony of Lobdell is equally damaging to the position of the
Defendants. Despite the fact that at the time of her hire at TCJ as a medical assistant in
April 2015 Lobdell had no prior experience as a medical assistant ECF 74, Lobdell
Depo., 9:15-19; 13:7-10, and no previous training in the treatment of withdrawals ECF
74, Lobdell Depo., 26:19-27:7.

It is established in Section 1983 litigation that in order to establish liability as a
result of custom or policy “[a] plaintiff asserting a section 1983 claim on the basis of
a municipal custom or policy must ‘identify the policy, connect the policy to the
[municipal actor] itself and show that the particular injury was incurred because of
the execution of that policy.” ” Graham ex rel. Estate of Graham v. Cnty. of
Washtenaw, 358 F.3d 377, 383 (6th Cir.2004) (quoting Garner v. Memphis
Police Dep’t, 8 F.3d 358, 364 (6th Cir.1993)).”. This is applicable where the
actor is a private contractor such as Dr. Malvasi who delegates tasks to unlicensed
personnel beyond the scope of their authority as evidenced by their illegal

diagnosis of Wright medical condition and judgment decisions exceeding their

11
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 17 of 24. PagelD #: 1026

scope of practice their disregard and failure to contact the physician resulting in
multiple medical complications which were not adequately treated. See Exhibit 4,
Pltf. Brief Opp., Exhibit A, Tyler Medical Report.

Dr. Malvasi acknowledges that the Standards for Jails in Ohio govern his practice
as Medical Director at TCJ, ECF 72, Malvasi Depo. @ 87:5-14, and was aware of the
annual State inspections, and yet fails to participate in those inspections choosing to leave
that responsibility to his unlicensed and untrained medical assistants. ECF 72, Malvasi
Depo. @ 88:5-7, and although Malvasi acknowledges that the medical department
undergoes inspections he admits that he makes no efforts to obtain to participate in the
actual inspection, that he had no problem with the results not being reported to him and
not taking any corrective action on any of the noted deficiencies relating to the Medical
Department. ECF 72, Malvasi Depo. @ 89:11-20.

Despite the existence of actual standards promulgated by the State of Ohio,
through the ODRC, Malvasi has consciously disregarded the obvious and known risks
inevitably associated with his lack of training and supervision. Such evidence creates a
genuine issue of material fact precluding summary judgment on behalf of Malvasi. See
Martin vy. City of Broadview Heights, No. 1:08 CV 2165, 2011 WL 3648103, at *9-10
(N.D. Ohio Aug. 18, 2011), amended, No. 1:08 CV 2165, 2011 WL 5361062 (N.D.
Ohio Oct. 31, 2011), and aff'd, 712 F.3d 951 (6th Cir. 2013) (finding an issue of fact
concerning “deliberate indifference” in a positional asphyxia case where “the City knew,
as evidenced by the promulgation of its Policies, that its police officers would use force
to restrain and arrest citizens, yet failed to follow accepted professional standards in
training its officers of how to properly apply such force) However, Dr. Malvasi clearly
has not trained his staff to exercise sound and/or adequate medical judgment in regards to
assessing the serious medical condition of inmates needing medical. It is equally clear
from the testimony of Dr. Malvasi, that his own deliberate indifference to the medical
conditions of those placed in his charge, including but not limited to Wright, allowed him
to recklessly “trust” in the non-existent training and “educational experience” of both
Rachel Hake and Bethany Lobdell.

Dr. Malvasi's policy and or custom of failing to train or supervise his employees

constitutes an independent cause of action of deliberate indifference which resulted in the

12
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 18 of 24. PagelD #: 1027

injuries to the plaintiff Wright. The law under sec. 1983 is clear that in a Monell claim of
municipal liability for failure to train a municipality can be held liable even where it’s
employees are not. See Fagan v. City of Vineland, 22 F3d. 1283(3d Cir. 1994)
(municipality is directly liable if the injuries result from the application of the
custom/policy); ( Thomas vs. Cook County Sheriffs Department, 604 F. 3d 293, 305
(7th Cir. 2010) (a municipality can be held liable under Monel, even when its officers are
not). The Sixth Circuit has followed this legal reasoning in Winkler y. Madison County,
Ky, 893 F.3d 877, 900 (2018) citing ., Fairley vy. Luman, 281 F.3d 913, 917 (9th Cir.
2002) (“If a plaintiff establishes he suffered a constitutional injury by the City, the fact that individual
officers are exonerated is immaterial to [municipal] liability under § 1983.” and Gray v. City of
Detroit, 399 F.3d 612,617(2005) (It is arguable, therefore, that the District Court erred in
its conclusion that “[i]f no constitutional violation by the individual defendants is
established, the municipal defendants cannot be held liable under § 1983.”

Dr. Malvasi’s misplaced reliance upon the “educational experience” of the medical
assistants as opposed to training them to the atmosphere and situations which constantly
arise in facilities whose very purpose is to house and take responsibility for those
entrusted to their care. Like any other policy, a failure to train can be so obvious, and “so
likely to result in [a] violation of constitutional rights,” that an official can be said to be
deliberately indifferent. City of Canton, Ohio v. Harris, 489 U.S. 378, 390, 109 S. Ct.
1197, 1205, 103 L. Ed. 2d 412 (1989). The Canton court clearly indicated that where the
likelihood of recurring occurrences requiring the actions of an adequately trained staff are
required the Plaintiff need not establish a pattern theory to establish deliberate
indifference and although the Dr. Malvasi has a long and storied history with this Court
in regard to these type of Claims” Dr. Malvasi failure to train or provide adequate
supervision directly resulted in his not being contacted to diagnose the serious medical
condition of Wright.. Dr. Malvasi did not receive any reports as Mr. Wright’s condition
worsened over a period of days. His failure to set up a system for securing accurate
information about his patients is further evidence of his deliberate indifference to the

serious medical needs of the inmates.

The testimony of medical staff is damning in that it clearly indicates the lack of

 

* Over the past years Border, Padula, Edwards,

13
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 19 of 24. PagelD #: 1028

adequate training, Malvasi did no training and what training was given, primarily
administrative, related to day to day operations. Furthermore, both Hake’s and Lobdell’s
own testimony reveals that training, if not non-existent, was so inadequate as to be
“cursory” at best. See Table 3, Hake and Lobdell references to training.

Dr. Malvasi clearly delegated the care of Wright to his untrained/undertrained
medical assistants where he admits that he never rendered any treatment to Wright, never
attempted to see Wright in sick-call, and never made any diagnosis of his obvious
medical distress. ECF 72, Malvasi Depo.9:14-25

Dr. Malvasi’s failure to train his Medical Assistants was a proximate cause of
Wright’s worsening medical condition and subsequent death and preclude summary

judgment for Dr. Malvasi.

Expert Report of Dr. Tyler, M.D. in Support of Lack of Training and Supervision
The report of Dr. Melanie Tyler further supports the facts indicating the deliberate

indifference of the medical assistants and a lack of adequate, if any, training given to the medical
staff at the Trumbull County Jail. In her report Dr. Melanie Tyler addresses issues directly
relevant to the matter presently before this court. One of these question three is addressing her
report is “What would be the foreseeable results of Mr. Wright’s untreated symptoms of opiate
withdrawal /or other serious medical condition” Dr. Tyler’s states her opinion, with reasonable
medical certainty, that “ the foreseeable results from the inadequate treatment of the medical
condition of Mr. Wright would be a progressive deterioration of his medical condition...” and
that he was placed at serious risk by being “left unattended or inadequately treated”.
Medical Report of Dr. Melanie Tyler page 10

Another question addressed by Dr. Tyler in her report is “Was the treatment provided to
Mr. Wright by the medical assistants Hake and Lobdell at the jail adequate and consistent with
the standard of care expected for the treatment of individuals in medical distress” to which she
stated, with a reasonable medical certainty, "the care and treatment given to Mr. Wright was
grossly inadequate and below the standard of care." and cites the lack of on-site supervision of a
supervising medical person pursuant to OAC for C7 31—20 3-0 3C as one of the contributing
factors. In addition, Dr. Tyler goes further to state:

One of the glaring issues in this matter is the problem of the Jailed administration and Dr.

Malvasi ignoring the limitations and restrictions in regard to the duties of a medical assistant in

14
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 20 of 24. PagelD #: 1029

the state of Ohio and adopting a policy of allowing medical assistance to assume duties
precluded by law. Although a medical assistant has graduated from an accredited medical
assistant program the state of Ohio grants no legal status to a medical assistant outside of the
limitations and restrictions of Ohio revised code chapter 4731 et. seq..." referring to this practice
as “a policy of deference to the medical assistants in regard to the medical treatment of the

inmates." Tyler Report @ 14.

Furthermore in regards to their supervision and training Dr. Tyler states after reviewing

the relevant documentation :

[T]he medical assistants do not appear to have been adequately supervised or
trained as they did not report the signs and symptoms to their supervisor or
request that Mr, Wright be transferred to the ER as his condition as observed
would have indicated. They did not recognize that a heart rate of 168
represented the possibility of a severe and possibly life-threatening abnormal
heart rhythm that could degenerate into a life-threatening heart rhythm...and if
Mr. Wright was not fully cooperative given his age and previous substance-
abuse and the possibility that his of lack of cooperation could have been a
factor from his medical condition it would have been objectively reasonable
for a trained and competent medical assistant to be concerned about the
medical possibility of some underlying complications and contact the
supervising nurse or physician to inform them of the situation.”

Tyler Report @ 14.

In addition, they do not contact their supervisors for guidance to confirm the
diagnosis and to tailor any treatment to the specific medical needs of the
patient (e.g.. not giving ibuprofen since it is contraindicated in a patient on
Xarelto). They also exhibit deliberate indifference by not contacting their
supervisor, and by not documenting any treatment they say they provided.”

Tyler Report @ 15-16.

The medical report of Dr. Baster, although lengthy, is unconvincing. The report
spends quite a bit of time and paper detailing the plaintiffs pre-existing conditions,
previous hospitalizations and treatments and addictions. Dr. Baster would have this
Court adopt a standard that places the burden of determining what actions the medical
staff should take to constitute adequate medical care upon the Plaintiff who lacks the
medical background, training or expertise.

The United States Constitution guarantees to each inmate medical care and any

deprivation of that guarantee based upon pre-existing conditions, or a distain by medical

15
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 21 of 24. PagelD #: 1030

staff of the problems of incarcerated individuals, does not negate that constitutional
guarantee.

The historical narrative by Dr. Baster only evidences the pre-existing problems of
Wright (a matter that is not in dispute) however it is clear law that adequate medical
treatment is not limited or precluded by pre-existing problems or what medical personnel
may perceive as “bad attitudes”. Dr. Malvasi and his employees had both a statutory as
well as a contractual obligation to treat each and every inmate who has a medical
condition with adequate medical care. The language of the report the evidence set forth in
the report clearly evidences the apathetic and indifferent attitude of the medical personnel
towards inmates afflicted with addictions and serious pre-existing problems which would
necessitate adequate medical care, care that Dr. Malvasi was obligated to provide yet
failed to train supervise or provide to Lewis Wright or to be sufficient to treat expected,
common and reoccurring serious medical conditions recognized by Malvasi to be
prevalent in jail situations.

It is very problematic that the Defendants attempt to escape liability, absent any
reciting of legal support, based upon the medical report of Dr. Baster asserting that the
death of Wright “was due to an unknown, undiagnosed, and undiagnosed heart
condition.” * Deft. Brief @ 8, ignoring the fact that the defendants subjectively observed
and recognized the serious medical condition of Wright and have chosen to rest upon the
assertion that because Wright did not die from what was expected they should not be
liable.

Dr Tyler concludes that as a result of the deliberate indifference of defendant medical
assistant and the lack of significant training Wright suffered a “psychologically and physically
debilitating experience “ and that “Medical Assistants by law and training are not competent to
perform the medical assessments and tasks that were required to possibly preserve the life of Mr.

Wright. Tyler Report @ 15.

CONCLUSION

Plaintiff's claims of deliberate indifference goes to the fact that even upon

witnessing the serious medical condition of the deceased they chose to ignore the risk of

 

* An assertion refuted by Dr. Tyler, See attached expert Affidavit and report of Dr. Melanie Tyler, Exh. A

16
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 22 of 24. PagelD #: 1031

serious injury and made unauthorized diagnoses despite their being
untrained/undertrained non-licensed medical assistants who failed to secure competent
medical advice or emergency facility care which could have saved the life of Gregory
Wright regardless of what was the cause of his death.

These issues create material facts in dispute which warrant the denial of the

Defendant’s motion and therefore the motion for summary judgment should be denied.

 

 

1569 Woodland St., Suite 10
Warren, Ohio 44483
330/647-0855 ofc
440/824-2868 fax

/s/Robert Smith, [I]

Robert Smith, 11](0025381)

Law Offices of Robert Smith, II]
3751 Prospect Ave., East 3™ Floor
Cleveland, Ohio 44115
216/658-6780 ofc.

216/658-8971 fax

Attorney for Plaintiffs

 

ERTI

 

I hereby certify that on December 14, 2018, a copy of the foregoing Objection to
Summary Judgment was filed electronically. Notice of this filing will be sent to all parties for
whom counsel has entered an appearance by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system

“Attorney for Plaintiff

17
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 23 of 24. PagelD #: 1032

CERTIFICATION PURSUANT TO LOCAL RULE 7.1

Plaintiff's by and through Counsel that this matter has been assigned to the
standard track of the Court and adheres to the page limitations as set forth in the

referenced Local Rule 7.1.

 

 

Gilbert W.R. Rucker, III (0034535)

18
Case: 4:17-cv-02383-BYP Doc #: 80 Filed: 12/14/18 24 of 24. PagelD #: 1033

APPENDICES
Exhibit A Expert Report of Dr. Melanie Tyler
Table 1 Trumbull County Internal Affairs Investigation Summary
Table 2 Trumbull County Internal Affairs Findings
Table 3 Trumbull County Training and Supervision Deficiencies

5120:1-7-02 Minimum Standards for Jails in Ohio Glossary of Terms
